MARTIN, Judge.
Appellant contends that the order of the Commissioner dated 25 April 1975 disapproving the rate filing proposal is contrary to the applicable statutory rate-making procedure found in G.S. 58-27.2 (a) in that the Commissioner failed to hold a hearing on the matter. We agree.
To affirm an order denying rate increases when there was no opportunity for notice and hearing subjects both the public and the insurance carriers to danger of arbitrary action by the Commissioner.
Reversed and remanded for further proceedings in accordance with this opinion.
Judges Morris and Parker concur.